UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6647


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS JEFFREY ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:11-cr-00357-BR-2; 5:13-cv-00673-BR)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Jeffrey Robinson, Appellant Pro Se.          Jennifer P. May-
Parker, Ethan A. Ontjes, Assistant United          States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis Jeffrey Robinson seeks to appeal the district

court’s orders denying his 28 U.S.C. § 2255 (2012) motion and

his motion for reconsideration.               We dismiss the appeal for lack

of   jurisdiction    because   the   notice       of     appeal    was    not    timely

filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely    filing   of   a   notice   of       appeal   in   a     civil   case    is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The     district    court          entered      the     order       denying

Robinson’s § 2255 motion on October 9, 2013.                       Robinson timely

filed a motion for reconsideration, staying the appeal period

until the court’s denial of that motion on November 14, 2013.

See Fed. R. App. P. 4(a)(4)(A); Fed. R. Civ. P. 59(e).                              The

notice of appeal was filed on April 22, 2014. *                    Because Robinson


      *
      For the purpose of this appeal, we assume that the date
appearing on the envelope in which Robinson filed his notice of
appeal is the earliest date it could have been properly
(Continued)
                                          2
failed    to   file     a   timely     notice      of     appeal   or    to    obtain   an

extension      or    reopening    of   the       appeal    period,      we   dismiss    the

appeal.     We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented      in    the   materials

before    this      court   and   argument        would    not   aid    the    decisional

process.



                                                                                DISMISSED




delivered to prison officials for mailing to the court.                          Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                             3